RESOLUCIÓN
Con relación a la moción urgente por derecho propio de la abogada Gladys E. Guemárez Santiago, para solicitar su reinstalación por haber comparecido por escrito ante la Oficina del Procurador General, conforme a nuestra opi-nión per curiam de 30 de junio de 1998, se le reinstala efectivo hoy al ejercicio de la abogacía. El Tribunal consi-dera suficiente sanción el tiempo transcurrido de su sus-pensión provisional.
Este dictamen no releva a la Oficina de Inspección de Notarías a continuar con el trámite con respecto a la ins-pección de su obra notarial.

Publíquese y notífiquese por escrito y la vía telefónica.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo